department of the treasury internal_revenue_service washington d c date number release date uil cc p si 6cramsey rpaut-115669-98 memorandum for industry director natural_resources lm nr from chief branch cc p si subject denial of consent for change in accounting_method in accordance with a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 k this chief_counsel_advice is not to be cited as precedent legend taxpayer b c taxpayer filed the form_3115 to request permission to change its method of computing depreciation for street lighting equipment under revproc_97_37 c b because this change was under an automatic consent revenue_procedure taxpayer has already made this change taxpayer previously treated equipment used wholly for public street and highway lighting or traffic fire alarm police and other signals collectively street lighting as included in asset cla sec_49 14-electric utility transmission and distribution plant under both revproc_83_35 c b and revproc_87_56 c b taxpayer believes this classification was improper specifically taxpayer believes that this property does not belong in asset class dollar_figure or any other class the method changes would have been effective with the taxable_year beginning b and would have resulted in a negative sec_481 adjustment decrease in taxable_income in excess of c the reasons for denial of this consent are explained in the attached copy of our letter to taxpayer taxpayer has changed to an impermissible method_of_accounting this change is outside the scope of appendix dollar_figure of revproc_97_37 because taxpayer did not change to a permissible method_of_accounting accordingly consent to make this change is not granted taxpayer should file amended returns for the year_of_change and subsequent years to reflect the correct method of depreciating street lighting if you have any questions on this matter do not hesitate to call me at charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosures copy of letter to taxpayer internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 6-rpaut-115669-98 date date index number taxpayer commission state x w y re request for automatic change in method_of_accounting dear this letter responds to a form_3115 application_for change in accounting_method received w and subsequent correspondence filed for taxpayer taxpayer seeks permission to change its method of computing depreciation for certain depreciable_property beginning with the taxable_year beginning x year_of_change this application was filed under dollar_figure of the appendix of revproc_97_37 taxpayer indicated that the application was filed under the 90-day window-the first days of the tax_year but the application was not dated and not received until w almost one year after the application should have been filed in addition taxpayer failed to include the separate statement signed by the taxpayer certifying that to the best of the taxpayer’s knowledge the same method_of_accounting was not an issue under consideration or an issue placed in suspense by the examining agent s see of revproc_97_37 taxpayer represents that the facts are as follows taxpayer is subject_to regulation by commission in state in the years through taxpayer has considered equipment used wholly for public street and highway lighting or traffic fire alarm police and other signals collectively street lighting to be included in asset cla sec_49 14-electric utility transmission and distribution plant under both revproc_83_35 c b and revproc_87_56 c b taxpayer believes this classification was improper specifically taxpayer believes that this property does not belong in asset class dollar_figure or any other class for macrs property1 taxpayer requests permission to depreciate this property as property described in sec_168 of the internal_revenue_code that is property that does not have a class_life and is not otherwise classified under sec_168 or for property subject_to former sec_168 acrs property taxpayer requests permission to depreciate this property as 5-year_property that is sec_1245 property that is not 3-year_property 10-year_property or 15-year public_utility_property see former sec_168 taxpayer proposed to depreciate the property using a year recovery_period and the declining balance method for macrs_property and using a 5-year recovery_period for acrs property the proposed net negative sec_481 adjustment is y under a law of state a municipality may acquire all or any part of the street lighting equipment located within a municipality and owned by an electric company when a municipality chooses to purchase street lighting equipment it is necessary to unbundle current street lighting rates by separating the costs of distribution service from the costs of street lighting and to develop an alternate street lighting rate commission requires that taxpayer adhere to the federal energy regulatory commission ferc system of accounts the costs for street lighting are included in ferc account streetlighting and signal systems which includes the costs of installed equipment used wholly for public street and highway lighting or traffic fire alarm police and other signal systems in its form_3115 taxpayer requests permission to change from its present method_of_accounting to the requested method_of_accounting beginning with the year_of_change law and analysis the issue is whether taxpayer’s requested method of depreciating street lighting subject_to its form_3115 is a permissible method_of_accounting for depreciation of this property under former sec_168 acrs or sec_168 macrs former sec_168 acrs generally applies to recovery_property placed_in_service after and before the term recovery_property is defined in former 1macrs and acrs are discussed below sec_168 as meaning tangible_property of a character subject_to the allowance for depreciation that is used in a trade_or_business or held_for_the_production_of_income pursuant to former sec_168 each item of recovery_property is assigned to one class of property specified in former sec_168 the term 5-year_property is defined in former sec_168 as meaning recovery_property that is sec_1245 class property and that is not 3-year_property 10-year_property or 15-year public_utility_property the classification of recovery_property as 3-year_property 10-year_property or 15-year public_utility_property is made with reference to the property’s present class_life the present class lives of recovery_property for purposes of former sec_168 are set forth in revproc_83_35 the depreciation deduction provided by sec_167 for tangible_property placed_in_service after macrs_property generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method recovery_period and convention are determined by the property's classification under sec_168 pursuant to sec_168 property with a class_life of years or less is classified as 3-year_property property with a class_life of more than years but less than years is classified as 5-year_property property with a class_life of years or more but less than years is classified as 7-year_property property with a class_life of years or more but less than years is classified as 10-year_property property with a class_life of years or more but less than years is classified as 15-year_property and property with a class_life of years or more is classified as 20-year_property the term class_life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that for a taxpayer who elected the asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 under sec_1_167_a_-11 property shall be classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activity the present class lives of recovery_property for purposes of sec_168 are set forth in revproc_87_56 under the general depreciation system of sec_168 the depreciation method recovery_period and convention are prescribed in respectively sec_168 c and d for 5-year_property the depreciation method and recovery_period generally are the 200-percent declining balance method_of_depreciation and a 5-year recovery_period pursuant to respectively sec_168 and c for 7-year_property the depreciation method and recovery_period generally is the 200-percent declining balance method_of_depreciation and a 7-year recovery_period pursuant to respectively sec_168 and c for 15-year_property the depreciation method and recovery_period generally is the percent declining balance method_of_depreciation and a 15-year recovery_period pursuant to respectively sec_168 and c the applicable convention for 5-year 7-year and 15-year_property is the half-year_convention or the mid-quarter convention as determined under sec_168 revproc_87_56 and revproc_83_35 divide assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities the asset class lives described in these revenue procedures are based on a system of classification that was first described in revproc_62_21 the system is based on broadly defined industry classifications that is industry activities the class lives given are for a composite of assets used in the activity with any composite system the actual life of many of the assets in the class will be longer than that of the class and the actual life of many other assets in the class will be shorter than that of the class the asset classification system evolved from a voluntary system in to the fixed system of macrs in which the recovery periods can only be changed by congress section dollar_figure of revproc_87_56 c b pincite provides certain asset guideline classes in revproc_83_35 included_property on the basis of regulated accounts for purposes of sec_168 of the code and this revenue_procedure asset classes include property described therein without regard to whether a taxpayer is a regulated_public_utility or an unregulated company see h_r conf_rep no 99th cong 2nd sess vol c b this language recognizes that utility property does not have to be regulated to fit within certain asset classes of macrs although some did for acrs fcc accounts are included in the description of certain telephone related assets icc accounts are included in the description of certain railroad related assets and cab accounts are included in the description of certain airline related assets ferc accounts however are not specifically mentioned in electric utility service accounts asset class dollar_figure - asset cla sec_49 distribution is the final step in the sale of electricity until recently users of electricity generally did not pay for distribution separately from the charge for the generation although in setting rates public_utility commissions considered both aspects the street lights consume electricity the amount of electricity used for a particular light over any period can be estimated with a high degree of accuracy based on the estimated hours of use no separate metering is necessary and running separate lines is frequently unnecessary in the simplest case the lighting fixture is placed where needed on existing distribution poles the utility has electricity where street lighting is needed thus the utility provides the electricity and the equipment for producing the light as a part of its business of distributing the electricity three revenue rulings consistent with our analysis that street lighting is part of distribution are mentioned below revrul_78_67 c b discusses expenditures_for light watchmen a lighting fixture containing a photoelectric cell installed on a pole usually on a customer’s premises similar in appearance to a street light revrul_78_67 concludes that expenditures_for the light watchmen are additions to a utility’s distribution system and are subject_to the repair_allowance provision that applied to adr property revrul_83_146 c b discusses propane storage tanks and related customer installations leased by retailer of propane and finds the propane storage tanks and related customer installations are related to the taxpayer’s business of furnishing gas to customers finally in revrul_77_476 c b an oil pipeline used by a public_utility to move oil to an inland generation plant from the utility’s dock is determined to be part of the activity of generation of electricity rather than pipeline transportation this ruling shows that the asset classification system looks at activities broadly and is not intended to divide a taxpayer’s business in a myriad of activities one question raised is whether the property described in ferc account is part of electric distribution described in asset cla sec_49 14-electric utility transmission distribution or is the property used in a separate activity not described in the asset classification system ferc accounts are not controlling for purposes of asset classification for income_tax depreciation in the electric utility industry the number of income_tax depreciation asset classes for the electric utility industry is significantly smaller than the number of ferc accounts the lack of many accounts for income_tax depreciation does not mean that the assets listed in these ferc accounts but not specifically mentioned in the depreciation asset classes are excluded from the income_tax asset classes but rather that no reason exists to create separate_accounts for income_tax purposes the electric utility_services asset classes asset class dollar_figure through asset cla sec_48 are broad and inclusive of many activities that are separately described in great detail in ferc accounts clearly under sec_1_167_a_-11 property is classified according to its primary use even though the activity in which such property is primarily used is insubstantial in relation to all the activities of a taxpayer however for an activity to be classified as a separate activity the activity must be substantial although it may be insubstantial in relation to all of other activities of the taxpayer significant and separate not as here merely part of the activity in question providing street lighting is simply part of distribution of electricity to the ultimate consumer this activity is included in asset cla sec_49 the deregulation of the electric utility industry which allows the sale of the street lighting equipment to a municipality does not change the classification of street lighting assets owned by taxpayer for purposes of determining taxpayer’s depreciation deduction these assets continue to be used as part of its business of distributing electricity likewise recognizing that these assets may be sold by taxpayer purchased by a municipality and subject_to new ratemaking that acknowledges that taxpayer would no longer own the assets does not indicate that these assets were never part of distribution conclusion taxpayer has changed to an impermissible method_of_accounting this change is outside the scope of appendix dollar_figure of revproc_97_37 because taxpayer did not change to a permissible method_of_accounting accordingly consent to make this change is not granted taxpayer should file amended returns for the year_of_change and subsequent years to reflect the correct method of depreciating street lighting in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer’s authorized representative we also are sending a copy of the letter_ruling to natural_resources lm nr industry director lmsb sincerely yours s kathleen reed kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
